Melvin Mayfield, Judge, concurring. I concur in the denial of the appellee’s motion to dismiss the appeal in this matter. However, in addition to the reasons set out in the per curiam opinion by the majority of the court, I want to point out that in Davis v. C & M Tractor Company, 2 Ark. App. 150, 617 S.W.2d 382 (1981), the Arkansas Court of Appeals, in an opinion issued at the time the court was sitting en banc, considered the relationship of Acts 252 and 253 passed by the Arkansas General Assembly in 1979, both of which provided for appeals from the Workers’ Compensation Commission directly to the Court of Appeals. In that case, we pointed out that the provisions of the two acts were not exactly the same with regard to the time requirement for filing the record on appeal. Recognizing that this was a decision that the Arkansas Supreme Court “can and may ultimately make,” we held that the record had to be filed within 90 days from the filing of the notice of appeal. That decision has never been changed by the Arkansas Supreme Court. In Ashcraft v. Quimby, 2 Ark. App. 174, 617 S.W.2d 390 (1981), this court applied the provision found in Acts 252 and 253 of 1979 providing that an appeal from the Workers’ Compensation Commission could be taken by filing a notice of appeal within 30 days of the date of the receipt of the order or award of the Commission. That provision may now be found in Ark. Code Ann. § 11-9-711 (1987). Our decision in Ashcraft has never been changed by the Arkansas Supreme Court. Therefore, since 1981 when this court decided the Davis and Ashcraft cases, the time periods have been fixed in which notice of appeals had to be filed in workers’ compensation cases and the time in which the record on appeal had to be filed in those cases. I certainly do not think this court should do anything that would contribute to making those time elements indefinite, uncertain or unsettled.